Name: Commission Regulation (EEC) No 2731/81 of 14 September 1981 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: information technology and data processing;  processed agricultural produce;  economic geography;  EU institutions and European civil service
 Date Published: nan

 No L 272 / 34 Official Journal of the European Communities 26 . 9 . 81 COMMISSION REGULATION (EEC) No 2731 / 81 of 14 September 1981 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Economic Community , Articles 5 , 5a and 6 of Regulation (EEC) No 210/69 are hereby replaced by the following : 'Article 5Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by the Act of Accession of Greece , and in particular Article 28 thereof, Whereas Article 6 of Commission Regulation (EEC ) No 210/69 ( 2 ), as last amended by Regulation (EEC ) No 2826/80 ( 3 ), concerns the information which the Member States must communicate to the Commission in respect of exports for which an export licence is requested ; whereas, following the consolidation by Commission Regulation ( EEC ) No 2729 / 81 ( 4 ) of the detailed rules implementing the system of import and export licences and the system of advance fixing of refunds in the milk and milk product sector, the aforesaid system of communications should be adapted in the light of experience gained ; whereas, as regards invitations to tender issued in importing non-member countries, it is proving necessary to require more information than that which is required under Article 43 ( 5 ) of Commission Regulation (EEC ) No 3183 /80 ( 5 ); 1 . Member States shall communicate to the Commission by telex : (a ) not later than every Thursday, the prices (exclusive of tax) obtaining in their territory for the products listed in the Annex, stating the marketing stage to which the price applies ; (b ) not later than the 10th and 25th day of each month the most recent prices known to them for the pilot products listed in Annex I to Regulation (EEC ) No 2915/79 , stating the origin and quantity in question :  free-at-frontier offer prices for imports into the Community ;  free-at-frontier prices obtaining for imports into the Community ;  prices for products imported into non-member countries from other non ­ member countries; ( c ) not later than the 25th day of each month, the most recent prices for casein and caseinate obtaining on the world market and in the Community, stating the marketing stage in question. ¢ . 2 . For the purpose of communicating information on prices ruling in the Community, Member States shall take the necessary steps to obtain information which is as recent, representative , genuine and complete as possible. Whereas it is appropriate at this juncture also to revise the provisions of Article 5 of Regulation (EEC ) No 210/69 in order to improve the system of information , particularly as regards prices obtaining in the Community and on goods imported into the Community ; whereas greater flexibility could be applied as regards the information on import licences provided for in Article 5a of the Regulation ; Article 5a Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Where one or more import licences have been applied for in respect of quantities of one of the products listed in Article 1 of Regulation (EEC) No 804/68 which, in comparison with normal trade flows, may be regarded as abnormally high, the Member State concerned shall inform the Commission by telex as promptly as possible, stating the quantities and provenance of the products in question . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 28 , 5 . 2 . 1969 , p . 1 . ( 3) OJ No L 292 , 1 . 11 . 1 980, p . 60 . ( 4 ) See page 19 of this Official Journal . ( s ) OJ No L 338 , 13 . 12 . 1980, p. 1 . 26 . 9 . 81 Official journal of the European Communities No L 272 / 35 Article 6 1 . Member States shall communicate to the Commission by telex each working day before 6 p.m., for the products referred to in Article 1 of Regulation (EEC) No 804/68 , the quantities in respect of which export licence applications have been lodged, within the meaning of Article 14 of Regulation (EEC) No 3183/80, on the day communication takes place , breaking them down by product category, designated by a code number as given in the Regulations fixing refunds for milk and milk products exported without further processing. Communications concerning export licences for products falling within subheading 04.02 A II b ) and heading No 04.03 of the Common Customs Tariff shall distinguish between the export licences referred to in Article 4 ( 1 ) and those referred to in Article 4 (2 ) of Regulation (EEC ) No 2729 / 81 (with or without advance fixing of the refund ).  the period for delivery of the goods laid down in the invitation to tender. If two or more exporters take part in the same invitation to tender, the communication shall distinguish between each licence application under the invitation to tender concerned. 4 . Where one or more exporters who have applied for an export licence under an invitation to tender receive an award, the Member State issuing the licence shall communicate forthwith to the Commission :  the quantity and the product (with the code number referred to in the first subparagraph of paragraph 1 ) to be delivered by the individual exporter, stating the issuing agency and the final date for submitting tenders for the invitation in question,  the period of validity of the export licence or licences in question and the amount of the refund fixed in advance . 5 . Member States shall communicate forthwith to the Commission the quantities and product (giving the code number provided for in the first subparagraph of paragraph 1 ) for which export licence applications have lapsed on account of the applicants' not being successful in an invitation to tender, stating the final date for submitting tenders and the issuing agency in question.' Article 2 When communicating the information referred to in the subparagraphs above, in respect of products falling within subheading 04.02 A II b ) and heading No 04.03 of the Common Customs Tariff, Member States shall state : ( a ) the destination given, in accordance with Article 4 (3 ) of Regulation (EEC ) No 2729 / 81 , in section 13 in the application for the export licence , and (b ) the quantity or quantities concerned, by destination . 2 . A communication shall not be required for the export licences referred to in Article 6 ( 1 ) of Regulation (EEC ) No 2729 / 81 . 3 . Where an exporter who takes part in an invitation to tender within the meaning of Article 14 of Regulation (EEC ) No 2729 / 81 has applied for an export licence, the Member State shall communicate forthwith to the Commission , in addition to the information referred to in Article 43 (3 ) and (5 ) of Regulation (EEC ) No 3183 /80 , the following information :  the quantity in respect of which the exporter has applied for the licence . In the Annex to Regulation (EEC ) No 210/69 the reference to Article 5 ( 1 ) (b ) is hereby replaced by a reference to Article 5 ( 1 ) ( a ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1981 . For the Commission Poul DALSAGER Member of the Commission